DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 5/20/2020 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2012/0055771) in view of Chen (US 2012/0090969) and further in view of Zercoe et al. (US 2016/0093452) hereafter “Zercoe” and further in view of Huang et al. (US 2013/0087440) hereafter “Huang”.
Regarding claim 1, Lin discloses a backlight module (Fig. 6), comprising: a light guide plate (20) comprising an escape opening (25); a circuit board (30) disposed under the light guide plate (Fig. 6); a light-shielding sheet (50) disposed on the light guide plate (Fig. 6); and a light-emitting component (31) disposed at the light guide plate (Fig. 6).

However, Lin fails to disclose:
an electronic component disposed on the circuit board and at least a part of the electronic component being located in the escape opening
a reflective sheet disposed on a rear surface of the light guide plate and located between the light guide plate and the circuit board
the light-shielding sheet disposed on a light-emitting surface of the light guide plate opposite to the rear surface.
an adhesive layer disposed between the reflective sheet and the circuit board
Chen teaches a keyboard structure in which an electronic component (254) disposed on the circuit board (Fig. 4) and at least a part of the electronic component being located in the escape opening (the opening shown in Fig. 4). Chen also teaches the light-shielding sheet (262) disposed on a light-emitting surface of the light guide plate (26) opposite to the rear surface (Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin’s device according to known methods to incorporate the teachings of Chen to employ a known structure for the assembly and place a different type of switch on the circuit board in order to ensure the proper connection is made between the two contacts when the pressure is applied. It would have also been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin’s device according to known methods to incorporate the teachings of Chen to place the light shielding sheet directly on the light guide plate in order to reduce the overall thickness of the keyboard.
Zercoe teaches a light emitting keyboard and suggests a reflective surface for redirecting stray light and enhancing the illumination of the lights can be used (¶ [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin-Chen’s device according to known methods to incorporate the teachings of Zercoe to employ a reflective sheet in the assembly in order to enhance the illumination as taught by Zercoe (¶ [0004]).
Huang teaches a key structure and suggests that adhesive could be used to connect two different components together (¶ [0037]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin-Chen- Zercoe’s device according to known methods to incorporate the teachings of Huang to use an adhesive layer between the two components in order to provide a strong bond between the two surfaces . 
Regarding claim 2, Lin further teaches the light-emitting component is disposed on the circuit board and adjacent to a side surface of the light guide plate (Fig. 6), the electronic component is different from the light-emitting component (Fig. 6).
However, Lin fails to disclose a height of the electronic component is substantially greater than a height of the light-emitting component.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin’s device according to known methods to employ a known structure for the assembly and use a different height for the components in order to achieve the desired overall thickness for the keyboard. Since the particular parameter of the height for each component affects the overall thickness of the assembly, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the height in order to achieve the desired thickness for the switch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 3, the combination of Lin and Zercoe further teaches the light-emitting component (31 of Lin) is disposed on the reflective sheet or the light-shielding sheet and adjacent to a side surface of the light guide plate (see claim 1 rejection).
Regarding claim 4, the combination of Lin and Zercoe further teaches the reflective sheet is connected to the light-shielding sheet at a portion corresponding to an upper surface of the electronic component (upper surface of 30 of Lin, see claim 1 rejection).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2012/0055771) in view of Chen (US 2012/0090969) and further in view of Zercoe et al. (US 2016/0093452) hereafter “Zercoe”.
Regarding claim 17, Lin discloses a luminous keyboard (Fig. 6), comprising: a key switch structure (Fig. 6); a light guide plate (20) being disposed under the key switch structure and comprising an escape opening (25); a circuit board (30), and a light-emitting component (31) coupled to the circuit board and disposed on a surface of the light guide plate (side surface of 20), wherein the light-emitting component and the electronic component are of different heights (Fig. 6).
However, Lin fails to disclose:
a reflective sheet disposed under the light guide plate
the circuit board disposed under the reflective sheet
an electronic component coupled to the circuit board, and at least a part of the electronic component being located in the escape opening
the light emitting component and the electronic component disposed on a same side of the circuit board
Chen teaches a keyboard structure in which an electronic component (254) disposed on the circuit board (Fig. 4) and at least a part of the electronic component being located in the escape opening (the opening shown in Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin’s device according to known methods to incorporate the teachings of Chen to employ a known structure for the assembly and place a different type of switch on the circuit board on the same side as the light emitting element is disposed in order to ensure the proper connection is made between the two contacts when the pressure is applied and also to control the overall thickness of the assembly.  
Zercoe teaches a light emitting keyboard and suggests a reflective surface for redirecting stray light and enhancing the illumination of the lights can be used (¶ [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin-Chen’s device according to known methods to incorporate the teachings of Zercoe to employ a reflective sheet in the assembly in order to enhance the illumination as taught by Zercoe (¶ [0004]).


Allowable Subject Matter
Claims 7-16 are allowed. 
The following is an examiner's statement of reasons for allowance: 
Regarding Claim 7, the references fail to teach, disclose, or suggest, either alone or in combination, the reflective sheet comprises a reflective sheet opening corresponding to the escape opening; a light-emitting component disposed at the light guide plate; a base plate disposed on the light guide plate, wherein the base plate and the circuit board are disposed on two opposite sides of the light guide plate; and a key switch structure disposed on the base plate and in combination with the rest of the limitations of the claim.
Claims 5-6 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art fails to disclose or teach the circuit board includes a bonding portion disposed on the rear surface of the light guide plate and a component portion corresponding to the escape opening, and the component portion coupled to the electronic component protrudes from the bonding portion in a direction away from the light guide plate.
Regarding claim 6, the prior art fails to disclose or teach the circuit board includes a bonding portion disposed on the rear surface of the light guide plate and a component portion corresponding to the escape opening, and the component portion coupled to the electronic component is coplanar with the bonding portion.
Regarding claim 18, the prior art fails to disclose or teach a light-shielding sheet disposed between the key switch structure and the light guide plate, wherein the light-shielding sheet covers the electronic component; and an adhesive layer disposed between the reflective sheet and the circuit board, wherein a thickness of the adhesive layer is less than a thickness of the light guide plate, and the thickness of the light guide plate is less than a height of the light-emitting component.
Regarding claim 19, the prior art fails to disclose or teach the reflective sheet comprises a reflective sheet opening corresponding to the escape opening and exposing a surface of the electronic component.

Response to Arguments
Applicant’s arguments filed 12/22/2021 have been fully considered but are moot in view of new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAN MALAKOOTI/           Examiner, Art Unit 2833  


/EDWIN A. LEON/           Primary Examiner, Art Unit 2833